Table of Contents Filed Pursuant to Rule 424(b)(2)Registration No. 333-149664 Prospectus Supplement (To Prospectus dated March 27, 2008) $175,000,000 Series 2010A 4.75% Senior Notes due April 15, 2020 Gulf Power Company will pay interest on the Series 2010A Senior Notes on April 15 and October 15 of each year, beginning October 15, 2010. Gulf Power Company may redeem the Series 2010A Senior Notes, in whole or in part, at any time and from time to time, at a price equal to the greater of 100% of the principal amount of the Series2010A Senior Notes to be redeemed and the make-whole amount, together with accrued and unpaid interest to the redemption date, as described under the caption “Description of the Series2010A Senior Notes — Optional Redemption.” The Series 2010A Senior Notes will be unsecured and will rank equally with all of Gulf Power Company’s other unsecured indebtedness and will be effectively subordinated to all secured indebtedness of Gulf Power Company. See “Risk Factors” on page S-3 for a description of certain risks associated with investing in the Series 2010A Senior Notes. The Series 2010A Senior Notes should be delivered on or about April13, 2010 through the book-entry facilities of The Depository Trust Company. PerSeniorNote Total Initial public offering price(1) 99.984 % $ 174,972,000 Underwriting discount 0.650 % $ 1,137,500 Proceeds, before expenses, to Gulf Power Company(1) 99.334 % $ 173,834,500 (1) Plus accrued interest, if any, from the date of original issuance of the Series 2010A Senior Notes, which is expected to be April 13, 2010. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or passed upon the accuracy or adequacy of this Prospectus Supplement or the accompanying Prospectus. Any representation to the contrary is a criminal offense. Joint Book-running Managers Citi UBSInvestmentBank WellsFargoSecurities Co-Manager BB&T Capital Markets Prospectus Supplement dated April 6, 2010 Table of Contents In making your investment decision, you should rely only on the information contained or incorporated by reference in this Prospectus Supplement, the accompanying Prospectus and any written communication from Gulf Power Company or the underwriters specifying the final terms of the offering. We have not, and the underwriters have not, authorized anyone to provide you with any other information. If you receive any unauthorized information, you must not rely on it. We are offering to sell the Series 2010A Senior Notes only in places where sales are permitted. You should not assume that the information contained or incorporated by reference in this Prospectus Supplement, the accompanying Prospectus or any written communications from Gulf Power Company or the underwriters specifying the final terms of the offering, including information incorporated by reference, is accurate as of any date other than its respective date. TABLE OF CONTENTS Prospectus Supplement Page Risk Factors S-3 The Company S-3 Selected Financial Information S-3 Use of Proceeds S-4 Description of the Series 2010A Senior Notes S-5 Underwriting S-9 Experts S-10 Prospectus About this Prospectus 2 Risk Factors 2 Available Information 2 Incorporation of Certain Documents by Reference 3 Gulf Power Company 3 Selected Information 4 Use of Proceeds 5 Description of the Class A Preferred Stock 5 Description of the Preference Stock 7 Description of the Senior Notes 8 Description of the Junior Subordinated Notes 12 Plan of Distribution 17 Legal Matters 18 Experts 18 S-2 Table of Contents RISK FACTORS Investing in the Series 2010A Senior Notes involves risk. Please see the risk factors in Gulf Power Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009, which is incorporated by reference in this Prospectus Supplement and the accompanying Prospectus. Before making an investment decision, you should carefully consider these risks as well as other information contained or incorporated by reference in this Prospectus Supplement and the accompanying Prospectus. The risks and uncertainties not presently known to Gulf Power Company or that Gulf Power Company currently deems immaterial may also impair its business operations, its financial results and the value of the Series 2010A Senior Notes. THE COMPANY Gulf Power Company (the “Company”) is a Florida corporation that has had a continuous existence since it was originally organized under the laws of the State of Maine on November 2, 1925.
